UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 99-8002

IN RE PAUL D. GIAMANCO , MEMBER OF THE BAR


            Before NEBEKER, Chief Judge, and STEINBERG and GREENE, Judges

                                            ORDER

       Attorney Paul D. Giamanco (the respondent) was admitted to practice before this Court on
December 28, 1993, based on his admission to practice in the State of Illinois and his good standing
as a member of the bar of the Supreme Court of the United States.

        This Court received a certified copy of an August 23, 1999, order of the Supreme Court of
the United States disbarring the respondent from the practice of law in that Court. The respondent
has failed to respond to this Court's December 1, 1999, show-cause order regarding proposed
discipline reciprocal with the disbarment imposed by the Supreme Court of the United States.

        In addition, the respondent has failed to respond to this Court's August 26, 1999, show-cause
order regarding proposed discipline reciprocal with a two-year suspension imposed by the Supreme
Court of the State of Illinois. On consideration of the foregoing, it is

       ORDERED that the respondent is DISBARRED from practice before this Court.

DATED: March 15, 2000                                         PER CURIAM.